El Juez Asociado Señor Ortiz
emitió la opinión del Tribunal.
La Corporación de Renovación Urbana y Vivienda de Puerto Rico (C.R.U.V.) instó sendas acciones judiciales de ejecución de hipoteca por la vía ordinaria contra los dueños de seis apartamentos en el Condominio Residencial Tibes II de Ponce. Por no encontrarse residiendo, al momento de la radicación de las demandas, en los respectivos apartamentos del mencionado condominio, los demandados en dichos casos civiles fueron emplazados por edictos. Regla 4.5 de Procedi-miento Civil. La parte demandante sometió declaraciones ju-radas en cada caso para acreditar tales hechos. En todos los *664casos se dictó sentencia en rebeldía a favor de la C.R.U.V. Dichas sentencias también fueron notificadas a los deman-dados por medio de edictos. Regla 65.3(b) de Procedimiento Civil.
Con anterioridad a la celebración de la venta judicial para hacer efectivas las sentencias recaídas, el alguacil del Tribunal Superior de Ponce expidió los avisos de venta, que fue-ron publicados durante dos semanas en tres lugares públicos del municipio, (1) Regla 51.8(a) de Procedimiento Civil. Además, dichos avisos fueron publicados en la Colecturía y en la Escuela Pública más cercanas a la dirección residencial conocida de los demandados.
A todas las subastas judiciales compareció la C.R.U.V. como único licitador, adjudicándosele las referidas propieda-des. Las escrituras públicas de las ventas judiciales, prepara-das por el notario José Ramón Quiñones Coll, fueron presen-tadas para inscripción en el Registro de la Propiedad de Ponce, Sec. II, el 2 de marzo de 1984. Mediante notificación de 6 de marzo de 1984, la Registradora informó la negativa de inscripción de los referidos documentos porque “de la escri-tura ni de sus complementarios resulta la fecha de publica-ción en el periódico de los [e]dictos de [sjubasta”. El notario recurrente sometió escrito de recalificación el 20 de marzo de 1984 en el que alegó que “la referida Regla [51.8(a)] le ofrece al promovente de la Venta Judicial la alternativa de publicar el aviso de venta o Edicto de Subasta, ya bien en la Colecturía y en la Escuela Pública más cercanas a la residen-cia conocida del demandado, o en un periódico de circulación general diaria en el Estado Libre Asociado de Puerto Rico, durante dos semanas y por lo menos una vez por semana”. Alegó, además, que la publicación del edicto de subasta en un *665periódico de circulación general no es un requisito manda-torio.
La Registradora recurrida notificó denegatoria final el 13 de abril de 1984 por los mismos fundamentos de la negatoria inicial. De dicha calificación recurre ante nos la C.R.U.V. mediante recurso gubernativo.
Por los fundamentos que a continuación exponemos con-firmamos la calificación recurrida.
La referida Regla 51.8 (a) de Procedimiento Civil en su parte pertinente dispone:
Aviso de venta. Antes de verificarse la venta de los bienes objeto de la ejecución, deberá publicarse la misma por es-pacio de dos (2) semanas mediante avisos por escrito visi-blemente colocados en tres sitios públicos del municipio en que ha de celebrarse dicha venta, tales como la alcal-día, el tribunal y la colecturía. Se publicará, además, dicho aviso en la colecturía y en lá escuela pública del lugar de la residencia del demandado, cuando ésta fuera conocida, o en un diario de circulación general en el Estado Libre Asociado de Puerto Rico, por espacio de dos (2) semanas y por lo menos una vez por semana.
Del texto de la regla transcrita surge que al recurrente no le asiste la razón. Ésta no le ofrece la alternativa —además del requisito mandatorio de la publicación en tres lugares pú-blicos del municipio en que se efectuará la venta— de escoger entre los dos supuestos indicados en la segunda oración de la regla. Éstos aplican a dos situaciones posibles distintas entre sí. De conocerse la residencia del demandado, el aviso por lo menos debe colocarse en dos lugares públicos. (2) De no cono-cerse, existe la obligación de notificar la venta mediante aviso en un periódico de circulación general.
*666Es un hecho establecido que la C.R.U.V. no conocía el lugar de residencia de los demandados. Precisamente es este hecho el que los obliga a diligenciar el emplazamiento me-diante la publicación de edictos, luego de someter declara-ciones juradas en los respectivos casos acreditativas de tal hecho. Es por ello también que los casos se vieron en rebeldía. Procedía, por ende, la publicación del aviso de venta en un diario de circulación general y no el procedimiento adoptado por la C.R.U.V.
En Federal Land Bank v. León, 56 D.P.R. 887 (1940), al interpretar el Art. 251 del Código de Enjuiciamiento Civil, 82 L.P.R.A. ant. see. 1132, equivalente a la actual Regla 51.8, (3) se sostuvo la validez de un procedimiento ejecutivo sumario a pesar de no haberse publicado los edictos de subasta en un periódico del distrito o de circulación general. Aparte de que de la opinión no surge claramente si la residencia de los de-mandados era conocida o no, en caso de entenderse que la misma permite no publicar el aviso en un diario cuando la residencia de la parte demandada no es conocida, esa decisión queda expresamente revocada. La Regla 51.8 es clara y de cumplimiento estricto.
La Registradora recurrida fundamenta su denegatoria en la facultad que le concede el tercer párrafo del Art. 64 de la Ley Hipotecaria, 30 L.P.R.A. see. 2267. Dicho artículo, fuente del principio de legalidad, limita la función calificadora del Registrador a los siguientes extremos:
Calificación de documentos — Responsabilidad de Registrado-res; extensión de la calificación; documentos expedidos por Autoridad Judicial; documentos administrativos
Los Registradores calificarán, bajo su responsabilidad la legalidad de los documentos de toda clase en cuya virtud se solicite un asiento. Dicha calificación comprenderá las formas *667extrínsecas de los documentos presentados, la capacidad de los otorgantes y la validez de los actos y contratos conteni-dos en tales documentos. Los Registradores fundamentarán su calificación de los actos y contratos a registrarse en los documentos que se presenten, los asientos regístrales vigen-tes y las leyes.
*666(3) En Federal Land Bank v. León, 66 D.P.R. 887 (1940), se resolvió, además, correctamente que el procedimiento se extendía a ventas judiciales de bienes inmuebles.
*667Al calificar los documentos sujetos a registro, los Regis-tradores no están facultados para apreciar la legalidad de las calificaciones efectuadas ni de los asientos extendidos con anterioridad por sus predecesores o por ellos mismos. Tales asientos así como los actos inscritos deberán estimarse válidos, hasta tanto los tribunales declaren su nulidad.
En cuanto a los documentos expedidos por la Autoridad Judicial, la calificación expresada se limitará: (1) a la ju-risdicción y competencia del Tribunal; a la naturaleza y efectos de la resolución dictada si ésta se produjo en el jui-cio correspondiente; y si se observaron en él los trámites y preceptos esenciales para.su validez; (2) las formalidades extrínsecas de los documentos presentados; y (3) a los ante-cedentes del Registro.
Alega la Registradora recurrida que, por ser la escritura de venta judicial un documento expedido por autoridad judicial, su calificación podía extenderse a analizar “si se ob-servaron en él los trámites y preceptos esenciales para su validez”.
El documento cuya calificación se solicita no reviste el carácter de uno expedido por autoridad judicial. Es una escritura pública de compraventa judicial en ejecución de sentencia donde sólo comparece el alguacil como parte en su carácter oficial. Este solo hecho no es suficiente para adjudicarle la cualidad de documentó judicial. La escritura pública de compraventa en que el funcionario judicial interviene en representación de uno de los otorgantes y ésta está autorizada por un notario, no puede considerarse como un documento expedido por autoridad judicial. Resoluciones del Tribunal Supremo de España de 29 de marzo de 1880, 26 de noviembre de 1884, 80 de marzo de 1885, 30 de mayo de 1898, *66831 de marzo y 11 de julio de 1936. Véanse, además, J. M. Mena y San Millán, Calificación Registral de Documentos Judiciales, Barcelona, Ed. Bosch, 1985, pág. 43; B. Camy Sánchez-Cañete, Comentarios a la legislación hipotecaria, 3ra ed., Pamplona, Ed. Aranzadi, 1982, Vol. I, pág. 236 y Vol. VI, págs. 755-756. Igual solución es forzosa en el presente caso. La función calificadora del Registrador está limitada por lo dispuesto en el primer párrafo del Art. 64.
Sin embargo, dicha conclusión no varía el resultado en el presente caso, ya que la función de “examinar si los documentos presentados a registro, cuya toma de razón se solicita, contienen todas las circunstancias exigidas por la ley no es una exigencia privativa de los documentos judiciales, sino general...”. E. Vázquez Bote, Elementos de Derecho Hipotecario Puertorriqueño, Barcelona, Artes Gráficas Medinaceli, 1973, págs. 307, 308. Véanse, además, Negrón v. Registrador, 104 D.P.R. 529, 535 (1976); Nido & Cía., S. en C. v. Registrador, 74 D.P.R. 789 (1953); H. M. Brau, Apuntes para un curso sobre el estado del Derecho Inmobiliario Registral Puertorriqueño bajo la Ley Hipotecaria de 1893, 48 Rev. Jur.U.P.R. 117,201 (1979).
Según el primer párrafo del Art. 64, la calificación del Registrador comprende, entre otros, “la validez de los actos y contratos contenidos en tales documentos”. El Art. 68(2) de la Ley Hipotecaria, 30 L.P.R.A. see. 2271(2), señala como falta que impide la registración del título presentado aquella que produce la nulidad del título. La Regla 51.8(a) de Procedimiento Civil expresamente declara que “ [s] eró, nula toda venta judicial que se realice sin dar cumplimiento al aviso de venta en la forma indicada . . .”. (Énfasis suplido.) Roca Sastre señala, al hablar sobre este aspecto de la función calificadora, que “ [e] 1 Registrador ha de comprobar si el acto jurídico en sí, o sea, el contenido de la escritura pública, es válido o nulo, tanto como tal como en sus *669condiciones”. R. M. Roca Sastre, Derecho Hipotecario, 7ma ed., Barcelona, Ed. Bosch, 1979, Yol. II, pág. 270. Añade que en ese aspecto “es donde el ámbito de la función calificadora del Registrador es amplísimo”. Id. Chico y Ortiz señala “que si lo que se inscribe es el ‘título, el acto o el contrato’, la califica-ción debe recaer sobre la validez del mismo”. J. M. Chico y Ortiz, Estudios sobre Derecho Hipotecario, Madrid, Ed. Co-meta, 1981, T. I, pág. 669.
Los recurrentes no han demostrado que cumplieron los requisitos exigidos por la Regla 51.8 (a) para la validez de la subasta celebrada. Debemos recordar que “en materia de venta judicial se proclama como postulado fundamental que no existe presunción a favor de que todo se ha hecho en forma adecuada por el Alguacil, por lo cual, incumbe al que compra probarle al Registrador que, medíante documento auténtico, se ha observado la ley”. M. R. Aguiló, La calificación de los documentos judiciales, 77 Rev. Dér. Puertorriqueño 83, 91 (1980). No lo ha hecho. Repetimos que los propios recurrentes sometieron declaraciones juradas que indican que los demandados no residían ya en las propiedades a ejecutarse. Expresan en su escrito ante nos que “los demandados fueron emplazados por edictos, ya que a pesar de las diligencias realizadas, no pudieron ser localizados en sus direcciones residenciales conocidas, para ser emplazados personalmente”.
Por los fundamentos expuestos, se dictará sentencia que confirme la resolución recurrida.
El Juez Presidente Señor Pons Núñez no intervino. El Juez Asociado Señor Rebollo López emitió opinión disidente.
—O—

(1) Específicamente en el Tribunal Superior de Ponce, en el correo más cercano a dicho tribunal y en la Alcaldía del Municipio de Ponce.


(2)No habría impedimento a que también se publique en un periódico. Cf. Lawton v. Porto Rico Fruit Exchange, 42 D.P.R. 291 (1931).



(3)“Sec. 1132. Aviso de venta

“Antes de verificarse la venta de los bienes objeto de la ejecución de la sentencia, deberá publicarse del modo siguiente:
“1. Si los bienes fueren susceptibles de deterioro se fijarán avisos es-critos, anunciando la fecha y lugar de la venta, en tres sitios públicos del distrito o de la ciudad en que ha de celebrarse, y además, en la escuela del barrio o en la casa del comisario del barrio de la residencia del demandado, cuando ésta fuera conocida, por un tiempo razonable, habida consideración del carácter y naturaleza de los bienes.
“2. Si se tratare de otra propiedad personal, se fijará el aviso, por es-pacio de veinte días en tres sitios públicos del distrito o ciudad en que se hallaren los bienes, y además, en la escuela del barrio o en la casa del comi-sario del barrio de la residencia del demandado, cuando ésta fuera conocida, describiéndose en él aquéllos detalladamente con expresión del lugar en que haya de celebrase la venta; o se publicará copia del dicho aviso, una vez por semana, durante el mismo período, en algún periódico, del distrito, si lo hubiere, y si no en un periódico de los de más circulación en el Estado Libre *674Asoeiado de Puerto Rico. Cuando la sentencia en cumplimiento de la cual se vendieren los bienes, exigiere que el pago se efectúe en determinada clase de moneda, los avisos prescritos por este artículo, deberán expresar la clase de moneda en que deban hacerse las posturas en dicha venta, cuya moneda habrá de ser la especificada en la sentencia.” (Énfasis suplido.)